DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Walter Welsh on December 14, 2021.

The application has been amended as follows: 
Please replace the claims with the following:


1.	(Currently Amended) A system for identifying test bars formed during a selective laser sintering build, comprising:
	a part cake formed during a selective laser sintering build, the part cake comprising a plurality of parts formed from a powder by selective laser sintering and further comprising unsintered powder disposed around the formed parts,
	the plurality of parts comprising a plurality of test bars for performing material testing, each test bar of the plurality of test bars extends along an axis between a first end and a second 
	each test bar of the plurality of test bars further comprises a plurality of indentations in one or more of the first grip section and the second grip section, the plurality of indentations being arranged in an information providing pattern that is adapted to be readable after the test part is removed from the part cake;
	wherein each indentation of the plurality of indentations comprises a notch in an edge of one or more of the first grip section and the second grip section.

4.	(Currently Amended) The system of claim 6, wherein the edge is parallel to the axis of the test bar 

5.	(Currently Amended) The system of claim 1[[4]], wherein the edge is defined by an intersection between a first surface that extends in a plane parallel to the axis of the test bar and a sidewall that extends in a plane perpendicular to the plane in which the first surface extends.

8.	(Currently Amended) The system of claim 1[[4]], wherein the position of the information providing pattern on the test bar does not interfere with material testing performed on the test bar.

14.	(Currently Amended) A test bar formed in a selective laser sintering build, comprising: a body extending along an axis from a first end to a second end;

	a second grip section at the second end;
	a front surface extending in a plane between the first end and the second end; a rear surface extending in a plane between the first end the second end;
	a side surface extending between the front surface and the rear surface;
	a plurality of indentations in one or more of the first grip section and the second grip section, the plurality of indentations being arranged in an information providing pattern that is adapted to be readable;
	wherein the indentations comprise notches formed in an edge of the one or more of the first grip section and the second grip section.

18.	(Currently Amended) The test bar of claim 19, wherein the edge is at one or more of the first end and the second end of the test bar and extends along an axis that is parallel to the axis of the test bar. 

19.	(Currently Amended) The test bar of claim -14[[18]], wherein the edge is defined by an intersection between the side surface and one or more of the front surface and the rear surface.

	It was noted that the substituted amendment contained an error in claims 18-20, because 18 was dependent upon 19, which was dependent upon 18.  Furthermore, claim 20 stated that the indentations were perpendicular to the axis, but being dependent upon claim 18, the indentations were already parallel to the axis.  The Examiner corrected the error, in accordance with discussions with the Attorney regarding acceptable corrections to the claims, to fix these errors.  Therefore, the claims should be entered as above indicated.

Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a system for identifying test bars formed during a selective laser sintering build having a part cake formed during a SLS build, the part cake having a plurality of test bars for performing material testing, each test bar of the plurality of test bars extends along an axis between a first end and a second end, each test bar of the plurality of test bars having a first grip section proximate to the first end and a second grip section proximate to the second end, each test bar of the plurality of test bars further comprises a plurality of indentations in one or more of the first grip section and the second grip section, the plurality of indentations being arranged in an information providing pattern that is adapted to be readable after the test part is removed from the part cake, wherein each indentation of the plurality of indentations comprises a notch in an edge of one or more of the first grip section and the second grip section.
	The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a test bar formed in a selective laser sintering build having a body extending along an axis from a first end to a second end, a first grip section at the first end and a second grip section at the second end, a plurality of indentations in one or more of the first grip section and the second grip section, the plurality of indentations being arranged in an information providing pattern that is adapted to be readable, wherein the indentations comprise notches formed in an edge of the one or more of the first grip section and the second grip section.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        December 18, 2021